

116 HR 5561 IH: Widening Internet Readiness for Employment Development Act
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5561IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mr. Swalwell of California (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to require one-stop delivery systems under
			 such Act to offer services through internet websites and to direct the
			 Secretary of Labor to develop standards and best practices for such
			 websites, and for other purposes.
	
 1.Short titleThis Act may be cited as the Widening Internet Readiness for Employment Development Act or the WIRED Act. 2.Online provision of one-stop services (a)Online provision of one-Stop servicesSubparagraph (D) of section 121(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(e)(2)(D)) is amended to read as follows:
				
 (D)as applicable and practicable, shall make programs, services, and activities accessible to individuals through electronic means that meet the standards and incorporate the best practices established by the Secretary of Labor under subsection (j), including through an internet website that is unique to the particular one-stop delivery system.. 
 (b)Standards and best practices for online provision of services by one-Stop delivery systemsSection 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3951) is amended by adding at the end the following:
				
 (j)Standards and best practices for provision of services through electronic meansAfter soliciting public comments and consulting with and receiving input from relevant parties, including local boards, State boards, and the Secretary of Labor, in coordination with the Federal agencies responsible for the programs and activities described in subsection (b)(1)(B), shall establish and maintain standards and best practices for the provision of services through electronic means, including for internet websites maintained by one-stop delivery systems under subsection (e)(2)(D). Such standards and best practices shall include—
 (1)a requirement for user-friendly, up-to-date websites available to all individuals seeking one-stop services, including individuals with barriers to employment;
 (2)a requirement that such websites prominently display the address and hours of operation of all physical one-stop centers in the local area, and a description of services provided in and events held at each such center;
 (3)best practices for incorporating social media and networking capabilities into such websites; (4)best practices for making such websites accessible by mobile devices to the extent practicable;
 (5)best practices for providing, through electronic means, services such as resume assistance, cover letter review, job searching, interview preparations, and online employment-related practice tests, through videos, video-conferencing, or other means; and
 (6)best practices for assuring a secure network and the protection of any personal information.. (c)DeadlineThe Secretary shall establish the initial standards and best practices required by section 121(j) of the Workforce Innovation and Opportunity Act (as added by subsection (b)) not later than one year after the date of enactment of this Act.
			